Citation Nr: 1714443	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-04 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The December 2008 rating decision and subsequent adjudications reopened the claim of entitlement to service connection for PTSD and denied the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In November 2016, the Veteran testified at a hearing at the Phoenix RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

Subsequent to the November 2016 Board hearing, the Veteran submitted additional evidence in support of his claim.  That evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed with an adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied entitlement to service connection for PTSD, finding that the Veteran did not have PTSD based upon a verified in-service stressor.

2.  Evidence received since the February 2005 rating decision is relevant and probative as to the PTSD claim.

3.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there is no link between the current hearing loss disability and active service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the February 2005 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A bilateral hearing loss disability was not incurred in service, is not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  In any case, as the PTSD claim is reopened herein such notice is moot.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ also held open the record for 60 days to permit the Veteran to obtain additional evidence in support of his claim, specifically to include medical opinions as to the etiology of the current disabilities.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that they wanted VA to obtain or that they felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his bilateral hearing loss disability in November 2009 and November 2013.  In each case, the examiner diagnosed a bilateral sensorineural hearing loss disability, but concluded that such disability was unrelated to the Veteran's service, including noise exposure during such service.  The conclusions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, a physical examination, and audiogram testing.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence

The Veteran claims that his currently diagnosed PTSD is due to service.  Specifically, he contends that his diagnosed PTSD is due to experiences during service in Vietnam.  

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran originally was denied entitlement to service connection for PTSD in a February 2005 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his PTSD claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for PTSD may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he has a current PTSD disability as a result of his active service.  

The February 2005 rating decision denied entitlement to service connection for PTSD based on a finding that the Veteran did not have PTSD due to a verified in-service stressor.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs), statements from the Veteran, and treatment records from the Vet Center.  An August 1969 Report of Medical Examination prior to entrance into service included a normal psychiatric evaluation.  A contemporaneous Report of Medical History included a denial of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  A July 1971 Report of Medical Examination prior to separation from service also included a normal psychiatric evaluation.  The STRs did not otherwise include any complaints of or treatment for symptoms of a PTSD or other psychiatric disorder.

Of record also were medical records from the Vet Center.  The Veteran reported stressors that included an incident where he came across a huge Vietcong bunker, the suicides of many service members in his unit, and almost going into a dangerous situation when he was new in country before being "saved" by his first sergeant.

In an October 2004 statement and his October 2004 claim for benefits, the Veteran discussed his psychiatric symptoms as a result of his service in Vietnam, but did not discuss the stressors to which he attributed those symptoms.



The Board finds that the evidence submitted since the February 2005 rating decision is relevant and probative, as such, the claim is reopened.

Since the time of the February 2005 rating decision, additional evidence is of record.  In October 2007, the Veteran was noted to have assessments of PTSD, depression, and alcohol abuse.  He was establishing care with the VA in Phoenix after moving to the area.  He was noted to have been in treatment back in Wisconsin, but had never been on medication.  His psychiatric symptoms had increased since retiring and moving to Arizona and he was placed on medication.

In an October 2007 statement accompanying his petition to reopen the claim for entitlement to service connection for PTSD, the Veteran stated that shortly after his arrival in Vietnam, "I began to be under a lot of pressure and I started worrying because I thought that I would never see my family again."  Prior to separation, the Veteran had symptoms that included: waking up screaming in his sleep and talking to himself.  He knew that he needed to seek medical treatment, but was embarrassed and in denial about his problems.  

In a February 2008 statement, the Veteran contended that during his service in Vietnam his unit underwent a mortar attack, during which many fellow service members were wounded or killed.  The Veteran had to provide many of these individuals medical care.  After service, he was "treated roughly by the American people and had a hard time adjusting to civili[an] life."  Since service, the Veteran had experienced sleep problems, which included nightmares and waking up screaming with anxiety and panic attacks.  He turned to alcohol to treat the symptoms.

A March 2009 statement from a friend discussed how the Veteran's "personality drastically changed after he returned from the war in Vietnam."  He was difficult to be around, had mood swings involving isolation or heated confrontations, unprovoked irritability, relationship and commitment problems, exaggerated startle response, avoidance behavior, sleep problems, nightmares, and other symptoms.

In a March 2009 statement, the Veteran indicated that he was stationed at Tuy Hoa Air Base February 1970 to May or June of 1970, during which time the base was hit by 32 rounds of enemy rockets or mortars.  

An April 2009 VA treatment record noted primary diagnoses of prolonged PTSD; depressive disorder, not otherwise specified; mood disorder, not otherwise specified; and personal history of alcoholism.  

In a July 2009 statement, the Veteran indicated that within several weeks of arriving in Vietnam, he began to experience fear, confusion, grief, anxiety, paranoia, fatigue, and trouble sleeping.  These symptoms were based on, "knowing that at any given time it could be my last one."  After some time, he made friends with another service member named "Henry" and started to acclimate to life in Vietnam, until his friend unexpectedly committed suicide.  The Veteran had a difficult time dealing with the loss of his friend and experienced numerous related psychiatric symptoms.  Thereafter, the Veteran continued to experience fear of enemy attack, to include during convoying from one service location to another.  After returning home, the Veteran continued to experience psychiatric problems that affected his ability to deal with friends, family, and others.  

Communication from the Defense Personnel Records Information Retrieval System (DPRIS) noted that for the period from April 30, 1970, to July 31, 1970, the Veteran's unit was stationed at Fire Support Base Aquarius and there was no evidence of enemy mortar or rocket fire during that period.  In addition, there was no evidence indicating that any members of the Veteran's unit were stationed at Tuy Hoa Air Base during that time period.

A January 2010 memorandum from the RO concluded that the Veteran had not supplied sufficient information for additional information on his stressors to warrant additional development or to verify the claimed stressors.

An April 2010 VA treatment record noted a diagnosis of complex PTSD and alcohol dependence that had been in remission for over 2 years.  The Veteran reported in-service stressors that included feelings of doom and helplessness onboard ship, supportive and enemy gunfire, and an incident where a fellow service member and the Veteran's only good friend "accidently" shooting himself in the head.  

During his November 2016 Board hearing, the Veteran testified that during his 10 months of service in Vietnam the base where he was stationed was attacked on multiple occasions at intermittent and sporadic intervals.

Thus, the Veteran has an ongoing diagnosis of PTSD from the time of the prior final denial in February 2005, but now there is additional evidence regarding his claimed in-service stressors.  Thus, there is new evidence not of record at the time of the February 2005 rating decision that potentially supports the Veteran's claim that he had PTSD due to an in-service stressor.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current PTSD diagnosis and his claimed in-service stressors.  The evidence is new and material.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for PTSD.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran has alleged that the claimed bilateral hearing loss, in part, was the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  In that regard, the Board notes that combat service has not been established.  Even presuming such combat service, the Board acknowledges the Veteran's reports of decreased hearing acuity, but, as will be discussed in greater detail below, the competent medical evidence of record does not link the in-service noise exposure to the subsequently diagnosed bilateral hearing loss disability.

The Veteran asserts that his current bilateral hearing loss disability is the result of in-service noise exposure, to include as a result of his service in Vietnam with an artillery unit.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As noted above, combat service has not been definitively established; however, the Board also accepts any contention of decreased hearing acuity noted during the Veteran's service in Vietnam, whether due to combat or otherwise.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

An August 1969 Report of Medical Examination prior to entrance into service included audiogram findings showing hearing acuity within normal limits in all decibel ranges.  That being said, in the left ear at 4000 Hertz hearing acuity was measured at 30 decibels (when converted from ASA to ISO standards), which represented some level of hearing loss pursuant to the Court's holding in Hensley, but not a hearing loss disability for VA purposes.  A contemporaneous Report of Medical History included a denial of a history of hearing loss or ear trouble.  A July 1971 Report of Medical Examination prior to separation from service included an audiogram that did not show a threshold shift of more than 10 decibels at any frequency, but did show hearing acuity at 30 decibels in each ear at 500 Hertz, demonstrating some level of hearing loss, but not a hearing loss disability for VA purposes.  The service treatment records did not otherwise include complaints or symptoms of decreased hearing acuity.

A November 2009 VA audio examination noted that the Veteran's entrance and separation examinations included audiograms that were within normal limits for VA compensation purposes, without significant threshold shift in hearing levels.  The Veteran reported in-service noise exposure as a result of serving in an artillery unit in Vietnam.  The Veteran denied post-service noise exposure, working as an electric tow truck driver for 30 years.  Audiometric testing showed a bilateral sensorineural hearing loss disability for VA purposes.  As to the etiology of the disability, the examiner noted that there was no significant shift in hearing levels between entrance and separation examinations in either ear.  As such, it was not likely that the hearing loss disability was the result of in-service noise exposure.

In a June 2012 statement, the Veteran's representative discussed how in cases where the Veteran's hearing acuity was found to be within normal limits at separation from service that the correct inquiry was whether the current hearing loss disability could be related to in-service noise exposure.  In addition, the representative argued that adequate in-service audiograms were not conducted, which was supported by the findings of the 2005 National Academies of Science Institute of Medicine (IOM) report "Noise and Military Service."  The representative alleged that the IOM concluded that hearing examinations sufficient to assess noise-induced hearing loss were not conducted by the military, as they did not include measurements about the 6000 Hertz level, which would better demonstrate the characteristic "notch" associated with noise-induced hearing loss.

In November 2013, the Veteran was afforded another VA audio examination.  Audiometric testing showed a right and left sensorineural hearing loss disability.  The Veteran reported a primary symptom of difficulty hearing.  The examiner noted review of the claims file and that induction and separation audiograms were within normal limits bilaterally, without threshold shifts.  The Veteran denied pre-service noise exposure, had in-service noise exposure from 8-inch Howitzers, 175 Howitzers, and large weapons during service in Vietnam.  After service, he worked for 30 years in small part assembly where he was exposed to noise, but used hearing protection devices.  As to the etiology of the bilateral hearing loss disability, the examiner noted that the Institute of Medicine (IOM) report ("Noise and Military Service" from September 2005) concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The IOM also stated that there were insufficient scientific bases to conclude that permanent hearing loss disability attributable to noise exposure would develop long after the noise exposure.  As such, and given the absence of a significant threshold shift in hearing levels in service greater than the normal measurement variability and the absence of complaints or treatment for hearing-related problems in service, the examiner concluded that it was less likely as not that the current bilateral hearing loss disability was related to in-service noise exposure

During his November 2016 Board hearing, the Veteran testified that he was exposed to loud noises in service from artillery pieces.  The Veteran recalled the issuance of hearing protection, namely earplugs, but he did not always use them - particularly at night.  After service, he had worked in an automotive facility that required the constant use of hearing protection.  Currently, he had difficulty hearing soft tones and lowered voices.  

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from artillery fire or other noise exposure in service.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the November 2009 and November 2013 VA examiners' examination reports of significant probative value.  The examinations were based on a review of the claims file, interview of the Veteran, and audio examination.  The examiners concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service, the absence of any threshold shift during service, and the lack of medical evidence supporting a finding of delayed-onset hearing loss.  Consequently, the Board finds these reports to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As outlined above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  He did not have a hearing loss disability for VA purposes on separation from service and there is no demonstrable hearing loss disability until decades after separation from service.  Moreover, the Veteran has not explicitly reported a continuity of decreased hearing acuity from service.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or was otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care providers to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the VA medical opinions ultimately outweigh the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board also is cognizant of the arguments advanced that the Veteran's in-service audiograms were inadequate because they did not include decibel readings at the 6000 Hertz level.  As detailed above, however, a hearing loss disability for VA purposes does not include consideration of the readings at 6000 Hertz.  As to the general proposition that an accurate diagnosis of a sensorineural hearing loss disability cannot be made without decibel readings at 6000 Hertz, the Board affords far greater weight to the medical opinion providers' conclusions, which took into account the in-service audiograms and found them sufficient on which to base their opinions in this case.  The argument that the separation examination was somehow inadequate does not establish that there was hearing loss, sensorineural hearing loss or hearing loss disability during service.  In the context of a new and material case, the Court deemed this reasoning not material, since it did not establish the presence of hearing loss during service.  See, Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).  The Board adopts this reasoning in the context of this case.

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  The Veteran has not explicitly contended that he experienced ongoing hearing problems from service and, to the extent that his contentions can be read as implicitly raising such a claim, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the VA examiners' opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

The application to reopen a claim for PTSD is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.



REMAND

The Veteran has not been scheduled for a VA examination for his acquired psychiatric disorder claim.  The Board finds that the evidence warrants such an examination, as well as additional development.

As to the PTSD aspect of the claim, the Veteran has reported undergoing rocket and/or mortar attacks while stationed at Tuy Hoa Air Base from February 1970 to May or June 1970.  A request regarding such attacks for the period from April 30, 1970, to July 31, 1970, was undertaken, but it does not appear that the period from February 1, 1970, to April 30, 1970, was researched.  As such, efforts to confirm the Veteran's reported stressor during that time period should be undertaken.

In addition, for PTSD claims if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Several of the Veteran's statements could be inferred as stressors attributable to fear of hostile military or terrorist activity.  As to the overarching acquired psychiatric disorder claim, the Veteran asserts that his depressive disorder and other psychiatric problems (other than PTSD) are due to his service.  For the above reasons, the Board concludes that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify utilizing all appropriate resources whether the Veteran's assigned unit was stationed at a location (either Tuy Hoa Air Base or Fire Support Base Aquarius) that was subject to enemy rocket and/or mortar fire for the period from February 1, 1970, to April 30, 1970.  All attempts to obtain such information and responses received must be documented in the electronic claims file.

2.  Schedule the Veteran for an appropriate examination for his claimed acquired psychiatric disorder by a VA or VA-contracted psychiatrist or psychologist.  The electronic claims file should be provided to the appropriate examiner for review.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the following:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder (to include PTSD should the answer to b) above be positive, but a) and/or c) be negative), is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during active service or is otherwise related to service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claim. If a complete grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


